361 F.2d 219
Karl R. SMITH, James Reed, Joseph Wachtre and Ed. Owens, Appellants,v.PITTSBURGH GAGE AND SUPPLY COMPANY, a PennsylvaniaCorporation, and Steamfitters Local Union No. 449 of theUnited Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada, an Unincorporated Association.
No. 15773.
United States Court of Appeals Third Circuit.
Argued May 17, 1966.Decided June 3, 1966.

Appeal from the United States District Court for the Western District of Pennsylvania; Louis Rosenberg, Judge.
Donald E. Rohall, Pittsburgh, Pa., for appellants.
John G. Wayman, Pittsburgh, Pa.  (Leonard L. Scheinholtz and Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellees.
Before STALEY, Chief Judge, and McLAUGHLIN and SMITH, Circuit Judges.
PER CURIAM.


1
This suit was brought by appellants against their employer and union under 29 U.S.C. 301 et seq.  We have fully reviewed the record and affirm the judgment of the district court on the excellent opinion of Judge Rosenberg, 245 F.Supp. 864 (W.D.Pa., 1965).


2
The judgment of the district court will be affirmed.